DETAILED ACTION
In response to the Amendments filed on March 20, 2022, claims 1, 4, 6, and 11-13 are amended. Currently, claims 1-6 and 11-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous 35 U.S.C. 112(a) rejections, the amendments to the claims as noted by applicant on pg. 5 are considered sufficient to clarifying the previous issue of new matter. Therefore, the previous 35 U.S.C. 112(a) rejections of the claims are hereby withdrawn.

Applicant’s arguments drawn to Slate with respect to the amended claims on pgs. 6-7 are persuasive.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Hussein Akhavannik on March 24, 2022.

The application has been amended as follows: 
Claim 1 has been amended as follow:
1.  A receiving frame for immobilizing a cartridge to an automatic injector housing, the cartridge including a connection feature and a needle at a distal end of said cartridge, the cartridge being mechanically coupled at a proximal end of said cartridge to a plunger driver, the receiving frame comprising:
a ventral side configured to fit into a base portion of said automatic injector housing; and
a dorsal side including: 
a cartridge mount configured to receive said cartridge from a first direction perpendicular to a longitudinal axis of the receiving frame, the cartridge mount configured to latch the cartridge in place after said cartridge is received from the first direction and slide in a second direction parallel to the longitudinal axis of the receiving frame, said cartridge mount comprising: 
an interference element with a distal stop, wherein the interference element is sized to slidably link to said connection feature and allow said cartridge to slide in the second direction up to said distal stop; and
a snap element that allows the interference element to receive the connection feature, wherein the snap element is configured to inhibit disconnection of said cartridge from said interference element after the cartridge is received in the first direction, slid in the second direction, and latched in place; and

wherein said cartridge and said driver mount are configured to be mechanically coupled through said plunger driver.

REASONS FOR ALLOWANCE
Claims 1-6 and 11-14, as presented in the Examiner’s Amendments of the Amendments filed on March 20, 2022, are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not singly or in combination disclose a receiving frame for immobilizing a cartridge to an automatic injector housing as required by the amended claims.
The closest prior art of record is Slate (US Pub. No. 2011/0224616 A1), De Polo (US Pub. No. 2009/0143735 A1), Gilbert (US Pub. No. 2014/0243786 A1), Gonzalez (US Pub. No. 2012/0123387 A1), Bazargan (US Pub. No. 2014/0058349 A1), and Gross (US Pub. No. 2009/0093792 A1).
Regarding claim 1, the closest prior art, similar to Slate, also does not disclose the specifics of the cartridge mount in combination of the other structures of the receiving frame as required by the amended claims. In particular, De Polo, Gross, and Gilbert further discloses a receiving frame for a cartridge to an automatic injector housing with a ventral and dorsal sides and a cartridge mount and driver mount but does not disclose the specifics of the interference element and the snap element required by the amended claims. See applicant’s arguments on pgs. 6-7 for Slate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783